DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-11 are presented for examination on the merits for patentability in this Office Action.
Response to Election/Restrictions
Applicant's election of invention of Group I, with traverse, in the reply filed on 02/12/2021 is acknowledged. The election encompasses Claims 1-9. With the election of Group I, Applicant’s election of compound, 
    PNG
    media_image1.png
    246
    386
    media_image1.png
    Greyscale
 is also acknowledged.
Applicant’s remarks, see pp. 21-22, filed 02/12/2021, with respect to the restriction requirement not presenting a search burden and Claim 11 not reciting a “use of a compound” have been fully considered and are persuasive.  The restriction requirement has been withdrawn. As such, Claims 1-11 are the subject of the present Office Action. After searching the full scope of Formula I, no compounds falling within the scope were found except for those indicated in the double patenting rejection below. As such, the Examiner has also withdrawn the requirement for species election.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1-2 recite “only in the case of heterocyclyl” and “in the case of hetaryl” in parentheses. It is unclear what the Applicant mean with the use of parentheses.  It is unclear if Applicant is limiting the R1 to double bond O or (=O2) or not, or to which this recitation of “only in the case of heterocyclyl” applies to because it is unclear what this structure would look like if R1 is (=O)2 and has heterocycle while being attached to sulfur.  Similarly, it is unclear whether “in the case of hetaryl” is limiting or not.  Thus, the metes and bounds of the claims cannot be determined, and the claims are rejected. Claims 3-11 which ultimately depend on Claim 1 are also rejected.
	Claims 2-7 have the following recitation: “or R8 furthermore represents…” This claim is indefinite because the recitation of “or” contradicts the use of “furthermore”, which makes it unclear if the succeeding language following “furthermore”, i.e. “represents a 3- to 6-membered aromatic…”  presents 8 or if these are in addition to those groups.  Thus, these claims are rejected. 
Claim 10 is rejected for the recitation of “comprising allowing a compound… to act”. It is unclear what the scope of “allowing” encompasses, and there is no definition for “allowing” in the specification. The specification provides no guidance as to how this step is performed.  Thus, the metes and bounds of the claims cannot be determined, and the claims are rejected.
Claims 10 and 11 are rejected for their recitation of “”a compound of formula (I) according to Claim 1 or an agrochemical formulation thereof”. As the claim is recited, it is unclear if “agrochemical formulation includes the formula (I) or if this pertains to a different agrochemical composition.  Appropriate clarification is needed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-Lisp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-12 of US 10,654,845 B2, hereinafter ‘845.
Although the claims at issue are not identical, they are not patentably distinct from each other. 
One of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the compound of the instant application is similar in structure to the compound in ‘845. The scopes of compounds in between the instant and conflicting claims overlap, rendering the instantly claimed compound obvious. 
The instant claim and representative species have the following structures respectively:

    PNG
    media_image2.png
    304
    510
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    246
    386
    media_image1.png
    Greyscale

Conflicting claim ‘845 is a compound of formula I, A1 represents nitrogen, A2 represents N — R5, A4 represents CH, R1 is ethyl, R2a is hydrogen, R2b is NR11-C(=O)R8, wherein R11 is hydrogen and R8 is methyl (Claim 1):

    PNG
    media_image3.png
    160
    336
    media_image3.png
    Greyscale

The agrochemical according to ‘845 can also further comprise additional agrochemically active compound (Claims 7 and 9). 

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 of US 10,772,332 B2, hereinafter ‘332.
Although the claims at issue are not identical, they are not patentably distinct from each other. 
One of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the compound of the instant application is similar in structure to the compound in ‘332 except for X in ‘332, which can be cyano, carboxyl, halogen, C1-C6 alkyl, etc. The scopes of compounds in between the instant and conflicting claims overlap, rendering the instantly claimed compound obvious. 
The instant claim and representative species have the following structures respectively:

    PNG
    media_image2.png
    304
    510
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    246
    386
    media_image1.png
    Greyscale

1 represents nitrogen, A2 represents N — R6, R6 is (C1-C6 alkyl), R1 is (C1-C6 alkyl), R2 is NHCONH(C1-C6)alkyl, wherein R4 is hydrogen and R3 is (C1-C6)haloalkyl, n is 0 , 1 or 2, X is cyano, carboxyl, halogen, C1-C6 alkyl, etc. (Claim 1):

    PNG
    media_image4.png
    166
    234
    media_image4.png
    Greyscale

The agrochemical according to ‘332 can also further comprise additional agrochemically active compound (Claim 9). 
The instant claims and the ‘332 differs in that X in the instant claim is a hydrogen. It is well established that the substitution of methyl for hydrogen and vice versa on a known compound is not a patentable modification absent unexpected or unobvious results. "Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2-groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.). A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See MPEP 2144.09.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-22 of US 10,364,243 B2, hereinafter ‘243.
Although the claims at issue are not identical, they are not patentably distinct from each other. 
One of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the compound of the instant application is similar in structure to the compound in ‘243. The scopes of compounds in between the instant and conflicting claims overlap, rendering the instantly claimed compound obvious. 
The instant claim and representative species have the following structures respectively:

    PNG
    media_image2.png
    304
    510
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    246
    386
    media_image1.png
    Greyscale

Conflicting claim ‘243 is a compound of formula I, A1 represents nitrogen, A2 represents N — R5, A3 is oxygen, A4 and A5 are CH, R1 is C1-C6 alkyl, R2a is hydrogen, R2b is NHCO-(C1-C6)alkyl ((C1-C6)alkylcarbonylamino, wherein R3  is CF3 (Claim 1):

    PNG
    media_image5.png
    137
    271
    media_image5.png
    Greyscale

The agrochemical according to ‘243 can also further comprise additional agrochemically active compound (Claims 7 and 9). 
Conclusion
	No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung et al. (US 2018/0354942 A1, Dec. 13, 2018, priority data Nov. 16, 2015 (IN) . 

    PNG
    media_image6.png
    120
    167
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    133
    254
    media_image7.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616